Citation Nr: 1802299	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  17-04 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a disability characterized by chest pain.

5.  Entitlement to service connection for a respiratory disorder.

6.  Entitlement to service connection for a right knee disability.

7.  Entitlement to service connection for a rash on the face.


REPRESENTATION

Veteran represented by:	Robert V. Chisolm, Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone. Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The record documents the Veteran's active duty service periods from May 2008 to January 2009, and from November 2009 to December 2010.  The Veteran served in Afghanistan from December 2009 to November 2010.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction over the Veteran's claims file currently resides with the Waco, Texas RO.

The issues of entitlement to service connection for bilateral hearing loss disability,  tinnitus, chest pain, a respiratory disorder, a right knee disability, and a rash are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board observes that there is evidence of record alleging that the Veteran is unemployable.  In light of the grant of service connection for PTSD set forth below, the Board has determined that the issue of entitlement to a total evaluation based on unemployability due to service-connected disability (TDIU) must be referred to the AOJ to be considered in conjunction with its pending adjudication of the evaluation of PTSD.



FINDING OF FACT

The evidence is in approximate balance as to whether the Veteran has a diagnosis of PTSD that is related to service.  


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, PTSD was incurred in service.  38 U.S.C. §§ 1110, 5107, 7104 (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The requirements for establishing service connection for PTSD are more specific than those for establishing service connection for other psychiatric disabilities.  To establish service connection for PTSD, the evidence must satisfy three basic elements: 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), (f).  

Additionally, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3); see 75 Fed. Reg. 39843 (July 13, 2010).  

In this case, the AOJ, in a December 2013 examination request, noted that the Veteran had received the Afghanistan Campaign Medal and Global War on Terrorism Service Medal, and that therefore, a stressor was conceded.  Thus, resolution of this issue turns on whether there is a diagnosis of PTSD related to a service stressor.

Records from the service department include a November 2010 post deployment assessment in which the Veteran endorsed having experienced blasts or explosions while on deployment, and that in the previous month, he had been constantly on guard, watchful, or easily startled.  A behavior health specialist contact summary report dated in February 2012 acknowledges the Veteran's report of increasing PTSD symptoms since his return from deployment.  The provider discussed various options for treatment.  He noted that no further action was required as the Veteran was to complete an additional post deployment health assessment that day.  In that February 2012 post deployment assessment, the Veteran indicated that he had experienced emotional problems that had made work, home tasks, and social interaction very difficult.  The provider indicated that referrals were necessary for various complaints, to include PTSD.  A March 2012 periodic health assessment record indicates the Veteran's report of being referred to VA for questionable PTSD.  In a March 2012 Functional Capacity Certificate, the Veteran indicated that he was not limited with respect to carrying and firing a weapon; however, the provider noted that he did not concur, and indicated that the Veteran would possibly need a profile for PTSD.  May 2012 physical profile that indicates that the Veteran was recommended to have restricted access to weapons due to an unspecified mental or behavioral problem.  An undated referral indicates that referrals were requested for smoking cessation and PTSD.  In August 2013, the Veteran was admitted through an Army hospital emergency department.  The assessment was PTSD and bipolar disorder.  

VA examiners in December 2013 and January 2017 concluded that the Veteran did not have a diagnosis of PTSD.  The December 2013 examiner noted symptoms of PTSD, but attributed them to his assigned diagnosis of schizoaffective disorder.  The January 2017 examiner determined that the Veteran's reported symptoms were also attributable to schizoaffective disorder rather than the claimed PTSD.
The record also contains a lengthy and detailed June 2017 report from N.T., PhD, who carefully recited the recorded history of the Veteran's psychiatric disorder and treatment.  She noted that she had conducted a two-day clinical interview via telephone, and reviewed the 2,454 page record that had been provided to her.  She noted that a November 2010 post-deployment health assessment reflected the Veteran's endorsement of hypervigilance, and that a February 2012 assessment reflected his endorsement of nightmares, numbness/detachment, sleep disturbance, relationship conflict, and depressive symptoms.  She acknowledged the determinations of the VA examiners, but also pointed out that various providers had indicated assessments of PTSD.  With respect to the 2013 examination, she noted that while that examiner indicated that the Veteran did not meet the diagnostic criteria for avoidance and increased arousal, the record clearly indicated hypervigilance, flashbacks, nightmares, irritability, anger, and avoidance.  She further noted that although the examiner stated that the Veteran's symptoms were just as  likely to be related to schizoaffective disorder, it was her determination that they were the typical presentation of PTSD, and were clearly associated with his in-service experiences.  Regarding the 2017 VA examination report, Dr. T. noted that this examiner indicated that the Veteran's reported stressors met the criteria for a PTSD diagnosis, but that he met none of the other remaining criteria.  She pointed out, however, that in the body of the report, the examiner acknowledged many PTSD symptoms that met the diagnostic criteria for PTSD, but attributed them to separate diagnoses.  She additionally pointed out that the Veteran demonstrated symptomatology for the remaining PTSD criteria, much of which was clearly documented by numerous medical providers beginning in 2010.  Following examination and review of the record, Dr. T. provided diagnoses of PTSD and schizoaffective disorder.  She opined that it was at least as likely as not that PTSD was due to an in-service stressor that satisfied the relevant criteria.  She opined that the symptoms of the diagnoses overlapped, and that it was impossible to separate their specific social and occupational effects.  

Having carefully reviewed the evidence of record, the Board concludes that service connection for PTSD is warranted.  The Board acknowledges that two VA examiners have indicated that the Veteran does not meet the criteria for a diagnosis of PTSD; however, the highly detailed report from Dr. T. carefully explains why a diagnosis of PTSD is, in fact, appropriate.  In her report, Dr. T. discusses both the 2013 and 2017 VA examination reports and adequately supports her own conclusion that the Veteran's diagnoses include PTSD.  Essentially, she points out that the VA examiners each acknowledged a wide range of symptoms, but did not attribute them to PTSD.  She carefully explains that those documented symptoms and complaints are related to PTSD.   

In consideration of the above, the Board has carefully considered this conflicting evidence, and finds that there is at least an approximate balance of positive and negative evidence with respect to the question of whether there is a diagnosis of PTSD.  Therefore, having resolved doubt in favor of the Veteran, service connection for PTSD is granted.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

With respect to the remaining service connection claims on appeal, review of the record reflects that the AOJ contacted the Army Reserve Center with a request for service treatment records in November 2012; the response from the Army Reserve Center indicated that they had no records, and that records were not forwarded from the Veteran's last duty location.  In December 2012, the Veteran reported that his last duty station was the 302nd Transportation Terminal Battalion at Ft. Shafter, Hawaii.  Numerous attempts were made to secure records from this unit, all without success.  The Board also notes, however, that the separation document from the Veteran's second period of active service from November 2009 to December 2010 indicates that his last duty assignment was with the 802nd Ordinance Company at Ft. Stewart, Georgia.  It does not appear that records were sought from this unit.  Given the possibility that this unit holds service treatment records pertaining to the Veteran, an attempt should be made to obtain any service treatment records available.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate entities (to include the unit listed in the Veteran's November 2010 DD Form 214) and request all service treatment and personnel records pertaining to the Veteran's Army Reserve service.  Document for the record a chronological listing of these periods of service.

2.  Review the record and conduct any additional development deemed warranted, including affording the Veteran additional examinations as indicated by the evidence added to the record.  

3.  Then, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If any decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


